            Case 1:18-cv-00834-RP Document 1 Filed 10/02/18 Page 1 of 10



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION


MH SUB 1, LLC d/b/a INTERNET BRANDS                  §
and WEBMD HEALTH CORP.,                              §
                                                     §
                              Plaintiffs,            §       CIVIL ACTION NO. 18-CV-00834
                                                     §
v.                                                   §
                                                     §
FPK SERVICES, LLC d/b/a MEDOLOGY,                    §
                                                     §
                                                     §       JURY DEMAND
                              Defendant.             §


               PLAINTIFFS’ COMPLAINT FOR DECLARATORY RELIEF

       Plaintiffs MH Sub 1, LLC d/b/a Internet Brands (“Internet Brands”) and WebMD Health

Corp. (“WebMD”) (collectively, “Plaintiffs”) hereby demand a jury trial and allege as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for a declaratory judgment that (1) Plaintiffs did not

misappropriate any trade secrets or confidential information within either the Defend Trade Secrets

Act (18 U.S.C § 1836) or the Texas Uniform Trade Secrets Act (Tex. Civ. Prac. & Rem. Code §

134A.001 et. seq.) and (2) Plaintiffs did not breach a nondisclosure agreement under Texas

common law.

                                            PARTIES

       2.      Plaintiff MH Sub 1, LLC d/b/a Internet Brands is a Delaware limited liability

company having its principal place of business located at 909 N. Pacific Coast Highway, 11th

Floor, El Segundo, CA 90245.

       3.      Plaintiff WebMD Health Corp. is a Delaware corporation having its principal place

of business located at 111 Eighth Avenue, New York City, New York City, NY 10011.
            Case 1:18-cv-00834-RP Document 1 Filed 10/02/18 Page 2 of 10



       4.      Defendant FPK Services LLC d/b/a Medology (“Medology”) is a Texas limited

liability company with its principal place of business located at 5821 Southwest Freeway, Suite

600, Houston, Texas 77057. Defendant FPK Services LLC d/b/a Medology’s registered agent is

Capitol Corporate Services, Inc., 206 E. 9th St., Suite 1300, Austin, Texas 78701.

                                   JURISDICTION AND VENUE

       5.      This is a complaint for causes of action under the Defend Trade Secrets Act, 18

U.S.C. §§ 1836, the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, and Texas statutory

and common law. This Court has original subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1331 and 1367.

       6.      Personal jurisdiction is proper in this district because (1) Defendant’s principal

place of business is in Texas and (2) Defendant has consented to jurisdiction in this district in an

executed nondisclosure agreement between the Parties at issue in this Lawsuit. Defendant also

conducts its business online where Defendant’s services have been offered in this district and

elsewhere in the State of Texas.

       7.      Venue is proper in this district because Defendant has consented to venue in this

district in an executed nondisclosure agreement between the Parties at issue in this Lawsuit, and

under 28 U.S.C. §1391(b) because a substantial part of the events or omissions giving rise to the

claims occurred here in this district.

   MEDOLOGY’S ACCUSATION OF MISAPPROPRIATION OF TRADE SECRETS

       8.      Plaintiff WebMD Health Corp. (“WebMD”) is a leading provider of health

information services, serving consumers, physicians, healthcare professionals, employers, and

health plans through its public online portals, mobile platforms and health-focused publications.

The WebMD network includes, but is not limited to, WebMD.com, Medscape.com,

MedicineNet.com, eMedicineHealth.com, RxList.com, and Medscape.org.


                                                -2-
            Case 1:18-cv-00834-RP Document 1 Filed 10/02/18 Page 3 of 10



       9.      Since its founding, WebMD has established itself over the past twenty years as a

trusted resource of health information.     WebMD’s websites, mobile apps, publications and

technology platforms provide an award-winning combination of content, community and connectivity

that empower health decisions anytime and anywhere, permitting tremendous growth of WebMD over

the past twenty years. Today, WebMD has over seventy-five million monthly unique users and

forty-five million monthly mobile unique users.

       10.     Much of WebMD’s success is largely based on its continued commitment to being

a trusted resource of health information, which includes a dedication to developing tools and

services that help deliver health information to its customers, such as websites, mobile apps, and

technology platforms.

       11.     On or around November 21, 2016, Plaintiffs met with PWN Health to discuss the

possible development of a direct-to-consumer lab testing service.

       12.     On or around December 9, 2016, Plaintiffs and PWN Health arranged an initial

meeting to continue discussing the development of a lab testing service. During the year 2017,

Plaintiffs and PWN Health continued discussions involving PWN Health’s development of a lab

testing service for WebMD.

       13.     On January 2, 2018, Plaintiffs signed a contract with PWN Health for the

development of lab testing service for WebMD.

       14.     On or around February 5, 2018, Medology’s investment bank approached Plaintiffs

to inquire whether Plaintiffs had any interest in acquiring Medology. On that same day, Medology

and Internet Brands, Inc., a predecessor-in-interest of MH Sub 1, LLC d/b/a/ Internet Brands,

entered into a Mutual Non-Disclosure Agreement (the “NDA”). A copy of the NDA is attached

hereto as Exhibit 1.




                                               -3-
           Case 1:18-cv-00834-RP Document 1 Filed 10/02/18 Page 4 of 10



       15.      In February 2018, Plaintiffs and Defendant had communications to discuss the

potential acquisition of Defendant Medology. On information and belief, Medology owns and/or

operates the brands STDcheck.com, HealthLabs.com, and UTItreatment.com.

       16.      On or around March 9, 2018, Plaintiffs halted the discussions regarding the

potential acquisition of Defendant Medology.

       17.      On or around May 9, 2018, Plaintiffs issued a “soft launch” of WebMD Lab Testing

powered by PWN Health (“WebMD Lab Testing”), which is the lab testing service WebMD

contracted with PWN Health to develop on January 2, 2018 after extensive discussions dating back

to late 2016.

       18.      On July 23, 2018, Defendant filed its Verified Petition To Take Depositions Before

Suit in Texas state court, In re FPK Services, LLC, d/b/a Medology, Cause No. 2018-48786, in the

District Court of Harris County, Texas (129th Judicial District) (the “Pre-Suit Petition”), which

sought pre-suit depositions of designated corporate representatives of Internet Brands, Inc. and

WebMD Health Corp. in “anticipation of the institution of a suit.” A copy of the Pre-Suit Petition

is attached hereto as Exhibit 2.

       19.      Defendant alleged in the Pre-Suit Petition that Plaintiffs misappropriated

Defendant’s confidential and trade secret information regarding its business, which Defendant also

alleged was a breach of the NDA. (See Ex. 2.)

       20.      On September 20, 2018, the hearing on the Pre-Suit Petition was held and

Defendant Medology’s request to take pre-suit depositions of designated corporate representatives

of Internet Brands, Inc. and WebMD Health Corp. was denied. A copy of the unofficial order is

attached hereto as Exhibit 3. Medology failed to demonstrate that allowing Medology to take the

requested depositions may prevent a failure or delay in justice in the anticipated suit.




                                                 -4-
              Case 1:18-cv-00834-RP Document 1 Filed 10/02/18 Page 5 of 10



        21.      Defendant has already stated in in its Pre-Suit Petition that it anticipates “the

institution of a suit in which [Plaintiffs’] interests will be adverse to [Defendant’s]” based on

Defendant’s allegations that Plaintiffs misappropriated its trade secrets and confidential

information and breached the terms of a NDA. Since Defendant’s request to take pre-suit

depositions of designated corporate representatives of Internet Brands, Inc. and WebMD Health

Corp. was recently denied, Plaintiffs anticipate the imminent filing of such suit by Defendant

against Plaintiffs.

                                             COUNT I
                    DECLARATORY JUDGMENT (28 U.S.C. § 2201) –
     Declaration of Non-Liability Under the Defend Trade Secrets Act 18 U.S.C. § 1836

        22.      Plaintiffs repeat and reallege each and every paragraph set forth above as if fully

set forth again here.

        23.      This is an action for declaratory judgment that Plaintiffs have not misappropriated

any of Defendant’s alleged trade secrets and confidential information, relating to the NDA, in

violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836.

        24.      Defendant has accused Plaintiffs of misappropriating its trade secrets and

confidential information and anticipates the institution of a lawsuit to resolve this matter through

litigation.

        25.      Defendant filed its Pre-Suit Petition in Texas state court on July 23, 2018 in order

to take pre-suit depositions of designated corporate representatives of Internet Brands, Inc. and

WebMD Health Corp. The Pre-Suit Petition alleged that Plaintiffs misappropriated its trade

secrets and confidential information, which were allegedly provided under the terms of a NDA,

and that Defendant anticipates “the institution of a suit in which [Plaintiffs’] interests will be

adverse to [Defendant’s].” (Ex. 2 at ¶ 19.) Defendant’s request to take these pre-suit depositions



                                                 -5-
           Case 1:18-cv-00834-RP Document 1 Filed 10/02/18 Page 6 of 10



was denied on September 20, 2018. (See Ex. 3.)

       26.     Plaintiffs each deny that it misappropriated any trade secrets or confidential

information relating to the NDA.

       27.     Defendant’s allegations and Plaintiffs denials give rise to an immediate and

substantial controversy regarding the alleged misappropriation of trade secrets and confidential

information relating to the NDA.

       28.     An actual and justiciable controversy exists as to whether Plaintiffs

misappropriated any trade secrets or confidential information relating to the NDA.

       29.     A judicial declaration is necessary and appropriate to ascertain whether Plaintiffs

misappropriated any trade secrets or confidential information in violation of the NDA.

       30.     Plaintiffs accordingly request a judicial determination of whether Plaintiffs

misappropriated any trade secrets or confidential information in violation of the NDA, under the

Defend Trade Secrets Act 18 U.S.C. § 1836.

                                        COUNT II
                    DECLARATORY JUDGMENT (28 U.S.C. § 2201) –
          Declaration of Non-Liability Under the Texas Uniform Trade Secrets Act
                      TEX. CIV. PRAC. & REM. CODE § 134A.001 et. seq.
       31.     Plaintiffs repeat and reallege each and every paragraph set forth above as if fully

set forth again here.

       32.     This is an action for declaratory judgment that Plaintiffs have not misappropriated

any of Defendant’s alleged trade secrets or confidential information, relating to the NDA, in

violation of the Texas Uniform Trade Secrets Act, Tex. Civ. Prac. & Rem. Code § 134A.001 et.

seq.

       33.     Defendant has accused Plaintiffs of misappropriating its trade secrets and

confidential information and anticipates the institution of a lawsuit to resolve this matter through



                                                -6-
              Case 1:18-cv-00834-RP Document 1 Filed 10/02/18 Page 7 of 10



litigation.

        34.      Defendant filed its Pre-Suit Petition in Texas state court on July 23, 2018 in order

to take pre-suit depositions of designated corporate representatives of Internet Brands, Inc. and

WebMD Health Corp. The Pre-Suit Petition alleged that Plaintiffs misappropriated its trade

secrets and confidential information, which were allegedly provided under the terms of a NDA,

and that Defendant anticipates “the institution of a suit in which [Plaintiffs’] interests will be

adverse to [Defendant’s].” (Ex. 2 at ¶ 19.) Defendant’s request to take these pre-suit depositions

was denied on September 20, 2018. (See Ex. 3.)

        35.      Plaintiffs each deny that it misappropriated any trade secrets or confidential

information relating to the NDA.

        36.      Defendant’s allegations and Plaintiffs denials give rise to an immediate and

substantial controversy regarding the alleged misappropriation of trade secrets and confidential

information relating to the NDA.

        37.      An actual and justiciable controversy exists as to whether Plaintiffs

misappropriated any trade secrets or confidential information in violation of the NDA.

        38.      A judicial declaration is necessary and appropriate to ascertain whether Plaintiffs

misappropriated any trade secrets or confidential information in violation of the NDA, under the

Texas Uniform Trade Secrets Act, Tex. Civ. Prac. & Rem. Code § 134A.001 et. seq.

                                        COUNT III
                    DECLARATORY JUDGMENT (28 U.S.C. § 2201) –
        Declaration of Non-Liability Under Texas Common Law – Breach of Contract
        39.      Plaintiffs repeat and reallege each and every paragraph set forth above as if fully

set forth again here.

        40.      This is an action for declaratory judgment that Plaintiffs did not breach the NDA

under Texas law.


                                                 -7-
           Case 1:18-cv-00834-RP Document 1 Filed 10/02/18 Page 8 of 10



       41.     Defendant has accused Plaintiffs of misappropriating its trade secrets and

confidential information, an alleged breach of the NDA, and anticipates the institution of a lawsuit

to resolve the matter through litigation.

       42.     Defendant filed its Pre-Suit Petition in Texas state court on July 23, 2018 in order

to take pre-suit depositions of designated corporate representatives of Internet Brands, Inc. and

WebMD Health Corp. The Pre-Suit Petition alleged that Plaintiffs misappropriated its trade

secrets and confidential information, which were allegedly provided under the terms of a NDA,

and that Defendant anticipates “the institution of a suit in which [Plaintiffs’] interests will be

adverse to [Defendant’s].” (Ex. 2 at ¶ 19.) Defendant’s request to take these pre-suit depositions

was denied on September 20, 2018. (See Ex. 3.)

       43.     Plaintiffs each deny that it breached the NDA by using and/or disclosing, without

authorization, any trade secrets or confidential information relating to the NDA.

       44.     Defendant’s allegations and Plaintiffs denials give rise to an immediate and

substantial controversy regarding the alleged breach of the NDA.

       45.     An actual and justiciable controversy exists as to whether Plaintiffs breached the

NDA.

       46.     A judicial declaration is necessary and appropriate to ascertain Plaintiffs’ rights and

any breaches or liabilities regarding the NDA.

       47.     Plaintiffs accordingly request a judicial determination of its rights, duties,

obligations, and any liabilities or breaches with regard to the NDA, under Texas law.

       48.     Plaintiffs additionally request a judicial determination that Defendant did employ

an attorney to enforce a right relating to the NDA, as described in Section 4(c) of the NDA, and

that Plaintiffs should recover reasonable attorney’s fees as the prevailing party in this Lawsuit, as




                                                 -8-
            Case 1:18-cv-00834-RP Document 1 Filed 10/02/18 Page 9 of 10



permitted by Section 4(c) of the NDA.

       49.     Plaintiffs additionally request a judicial determination that Defendant did employ

an attorney to enforce a right relating to the NDA, as described in Section 4(c) of the NDA, when

Defendant filed the Pre-Suit Petition to take pre-suit depositions of designated corporate

representatives of Internet Brands, Inc. and WebMD Health Corp in anticipation of instituting suit

and Plaintiffs should recover its reasonable attorney’s fees as the prevailing party in the related

Texas state court action, as permitted by Section 4(c) of the NDA.

                                 REQUEST FOR JURY TRIAL

       50.     Plaintiff requests a jury trial on all issues in this action so triable.

                                     PRAYER FOR RELIEF

       Plaintiffs respectfully request this Court to enter judgment in favor against Defendant

granting the following relief and/or making the following rulings:

       A.      A declaration that Plaintiffs have not misappropriated any of Defendant’s trade
               secrets or confidential information relating to the NDA;
       B.      A declaration that Plaintiffs have not breached the NDA;
       C.      An order enjoining Defendant, its officers, directors, agents, counsel, and
               employees, and all other persons in active concert or participation with the
               foregoing, from alleging misappropriation or breach of the NDA in any action
               against Plaintiffs;
       D.      An order declaring that Plaintiffs are the prevailing party in accordance with
               Section 4(c) of the NDA;
       E.      An order declaring that Plaintiffs are entitled to reasonable attorney’s fees in this
               action in accordance with Section 4(c) of the NDA;
       F.      An order declaring that Plaintiffs are entitled to reasonable attorney’s fees in the
               Texas state court action in accordance with Section 4(c) of the NDA;
       G.      That Plaintiffs recover all prejudgment and post judgment interest as allowed by
               law; and
       H.      That Plaintiffs recover such further relied as may be just and proper.




                                                  -9-
         Case 1:18-cv-00834-RP Document 1 Filed 10/02/18 Page 10 of 10




Dated: October 2, 2018                 Respectfully submitted,

                                         /s/ Sherri Wilson
                                       Michael P. Adams (Texas Bar No. 00872050)
                                       Sherri Wilson (Texas Bar No. 24075291)
                                       DYKEMA GOSSETT PLLC
                                       111 Congress Avenue, Suite 1800
                                       Austin, Texas 78701
                                       Tel:        (512) 703-6300
                                       Fax:        (512) 703-6399
                                       Email:      madams@dykema.com
                                                   swilson@dykema.com

                                       ATTORNEYS FOR PLAINTIFFS
                                       MH SUB 1, LLC d/b/a INTERNET BRANDS
                                       AND WEBMD HEALTH CORP.




                                     -10-
